Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 recites: “A resin composition, including: a binder including a multifunctional acrylate monomer, an acrylate oligomer having an elongation of 5 to 200%, and an acrylate elastic polymer; and a photoinitiator; wherein the acrylate elastic polymer includes one or more poly-rotaxane, and wherein the poly-rotaxane includes a macrocyclic compound combined with a lactone compound including an acrylate moiety at the end; a linear molecule passing though the macrocyclic compound; and stopper groups which are connected to both ends of the linear molecule and prevent the macrocyclic compound from leaving, wherein the acrylate oligomer having the elongation of 5 to 200% is modified with one or more selected from the group consisting of propylene oxide and caprolactone, and wherein the resin composition is solvent free.”
The closest prior art, Fukuda et al (USPGPUB 2009/0214871), discloses a hard coat layer comprising a transparent plastic film having thereon a curable layer formed of a curable composition containing polyfunctional acrylate and polyrotaxane [0002].  A hard coat film having high surface hardness and free from the problems such as deterioration of brittleness and curling can be obtained by providing a hard coat layer formed of a curable composition containing polyfunctional acrylate and polyrotaxane on a transparent plastic film [0012]. The hard coat layer in the invention is formed of a hard coat layer-forming composition containing the following component (A), component (B), and an organic solvent: Component (A): polyrotaxane, Component (B): a monomer having two or more ethylenically unsaturated groups [0037].  Component (B) can include multifunctional acrylate monomers [0083].  The hard coat films are cured [0239]. 
Fukuda fails to disclose a poly-rotaxane that includes a macrocyclic compound combined with a lactone compound including an acrylate moiety at the end. Fukuda fails to disclose an acrylate oligomer having the elongation of 5 to 200% that is modified with one or more selected from the group consisting of propylene oxide and caprolactone. Fukuda fails to disclose a resin composition that is solvent free.
Claims 2 and 4 are allowed as depending on claim 1.
Examiner’s note: Applicant’s arguments on pages 5-6 of the remarks dated 5/24/2021 regarding Fukuda’s failure to disclose a composition that is solvent free is primarily persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294.  The examiner can normally be reached on Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781